EXHIBIT 99.1 Internet Gold Reports First Quarter 2011 Financial Results - Holding in Bezeq through B Communications Increased – - Continued Ahead-of-Schedule Progress in B Communications' Repayment of its Debt - Ramat Gan, Israel – May 12, 2011 – Internet Gold Ltd. (NASDAQ Global Select Market and TASE: IGLD)today reported its financial results for the first quarter of 2011 and its cash position and loan repayment status as of March 31, 2011. Progress in Loan Repayment Plan of Internet Gold's Subsidiary, B Communications As of March 31, 2011, Internet Gold's subsidiary, B Communications, had exceeded its original plan for repaying the debt it incurred to fund its April 2010 acquisition of the controlling interest (approximately 30%) in Bezeq - The Israel Telecommunication Corp., Ltd. (“Bezeq”). From April 14, 2010 through March 31, 2011, B Communications repaid NIS 892 million (US$ 256 million) of principal and NIS 143 million (US$ 41 million) of interest and CPI-linked expenses. During the second quarter of 2011, B Communications intends to repay an additional NIS 520 million (US$ 149 million) of its debt. Dividends to be Received from Bezeq On May 19, 2011, our subsidiary, B Communications expects to receive NIS 520 million (US$ 149 million) in dividend payments from Bezeq. This amount consists of: · A current dividend totaling NIS 363 million (US$ 104 million), representing B Communications’ share of Bezeq’s dividend distributionfor the second half of 2010. Bezeq has adopted a dividend distribution policy according to which Bezeq will distribute to its shareholders, semiannually, a dividend equal to 100% of its semiannual net income attributable to the shareholders.Since the dividend was announced after the report date, it does not appear on B Communications’ financial reports as of March 31, 2011. · A special dividend totaling NIS 157 million (US$ 45 million) that was declared by Bezeq's Board of Directors and approved by the Israeli Court.This amount is the first of six equal semi-annual payments to be paid without interest or index adjustments on a basis during the years 2011-2013. To the extent possible, each payment will be scheduled to coincide with the payment of the expected regular dividend. B Communications is capitalizing these payments on its balance sheet at their present value. In B Communications’ unconsolidated balance sheet as of March 31, 2011, the first two special dividend payments totaling NIS 308 million (US$ 89 million) are recorded as accounts receivable - short term, and the remaining four payments totaling NIS 573 million (US$ 164 million) are recorded as accounts receivable - long term. B Communications intends to use these dividend payments for two purposes: 1) A payment of NIS 235 million (US$ 68 million) towards B Communications’ current loan repayment commitment. 2) Pre-payment of an additional NIS 283 million (US$ 81 million) to creditors, thereby reducing the amount of the remaining bank indebtedness, which will reduce future interest expenses. Increase of Internet Gold's subsidiary, B Communications, Stake in Bezeq During the first quarter of 2011, B Communications purchased 29,662,168of Bezeq’s outstanding ordinary shares on the Tel Aviv Stock Exchange. The purchases increased B Communications’ ownership interest in Bezeq to approximately 31.37% of Bezeq's outstanding shares as of March 12, 2011, at a cost of approximately NIS 300 million (US$ 86 million). Internet Gold’s Unconsolidated Cash Position At March 31, 2011,Internet Gold’s cash and cash equivalents totaled NIS 382 million (US$ 110 million) and its total unconsolidated debt was NIS 1,044 million (US$ 300 million). This reflected the successful placement of NIS 134 million of Series C debentureson February 28, 2011. Internet Gold’s Unconsolidated Balance Sheet Data* As of March 31, 2011 (NIS millions) (US$ millions) Short term liabilities 39 Long term liabilities Total liabilities Cash and cash equivalents Other assets 5 1 Total net debt * Does not include the balance sheets of B Communications or Bezeq. Internet Gold's First Quarter Financial Results Internet Gold's revenues for the first quarter were NIS 2.9 billion (US$ 837 million), which consisted entirely of Bezeq’s revenues. During the first quarter of 2010, a transitional period before B Communications’ acquisition of its ownership interest Bezeq, Internet Gold's revenues totaled NIS 19 million, which included the sales of its legacy media business but no revenues of either Bezeq or of thelegacy communications business. Internet Gold's net loss for the first quarter of 2011 totaled NIS 64 million (US$ 18 million) compared with net loss attributable to the shareholders of NIS 34 million recorded in the first quarter of 2010. This net loss reflected the impact of three significant expenses: · Amortization of tangible and identifiable intangible assets resulting from the Bezeq acquisition: According to the rules of business combination accounting, the total purchase price of Bezeq was allocated to Bezeq’s tangible and identifiable intangible assets based on their estimated fair values as determined by an analysis performed by an independent valuation firm. During the first quarter of 2011, Internet Gold's subsidiary, B Communications recorded NIS 88 million, net (US$ 25 million) of amortization expenses, representing its net share of the amortization expenses related to the aforementioned Bezeq purchase price allocation (“Bezeq PPA”).B Communications is amortizing certain of the acquired identifiable intangible assets in accordance with the economic benefit expected from such assets using an accelerated method of amortization under which approximately 21% of the acquired identifiable intangible assets were amortized during 2010 and an additional 20% will be amortized during 2011. Bezeq PPA amortization expense is a non-cash expense which is subject to adjustment. If, for any reason, B Communications finds it necessary or appropriate to make adjustments to amounts already expensed, it may result in significant changes to future financial statements. (see Note B below). · Financial expenses: Internet Gold's consolidated financial expenses for the first quarter totaled NIS 134 million (US$ 38 million). These expenses consisted primarily of interest and linkage costs on the long-term loans incurred to finance the Bezeq acquisition, which totaled NIS 75 million (US$ 22 million), and expenses related to debentures issued by the Company and by B Communications, which totaled NIS 34 million (US$ 10 million). · One-time expenses recorded by Bezeq: On January 24, 2011, Bezeq’s Board of Directors approved an Employee Early Retirement Plan under which a total of up to 260 employees will leave Bezeq at a total cost of up to NIS 285 million (US$ 82 million). The expenses associated with this program have been recorded in Bezeq's, B Communications’ and Internet Gold’s financial statements as “Other Expenses.” Internet Gold’s Unconsolidated Financial Results Three Months Ended March 3, 2011 (NIS millions) (US$ millions) Operating expenses (1
